Citation Nr: 1527078	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depression.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a stroke.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for vision loss.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for migraines.

10.  Entitlement to service connection for a bowel disorder.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for weakness, hemiplegia, of the left lower extremity.

13.  Entitlement to service connection for a left knee disorder.

14.  Entitlement to service connection for a disorder of the upper left extremity.  

15.  Entitlement to service connection for a bilateral hand disability.

16.  Entitlement to service connection for the need of aid and attendance.

17.  Entitlement to a total disability rating based on individual unemployability as due to service connected disabilities (TDIU).

18.  Entitlement to an increased initial disability rating for tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. Smith



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing held in April 2015.  A transcript of the hearing has been associated with the claims file.

During the hearing, the Veteran testified that his claim for service connection for a lower leg disorder included both an orthopedic claim due to a claimed injury in service and weakness due to a stroke.  The issues have been recharacterized as noted on the title page to reflect the distinct claimed disabilities.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hearing loss, GERD, sinusitis and a right lower extremity disability, were raised by the record in an April 2014 statement from the Veteran but they have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for hypertension, an acquired psychiatric disorder, vision loss, migraines, weakness of the left lower extremity, weakness of the lower left extremity, a low back disability, a left knee disability, a bilateral hand disability, a seizure disorder, stroke, a heart disability, a cervical spine disability, a bowel disorder, and entitlement to aid and attendance, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record during the April 2015 videoconference hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to an increased disability rating for tinnitus.

2.  The preponderance of the evidence of record indicates that the Veteran's current sleep apnea is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of a higher disability rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2014).

2.  The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310, 3.300, 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

Regarding the issue of entitlement to increased disability rating for tinnitus, the Veteran expressly withdrew this matter from appeal on the record at the April 2015 videoconference hearing.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration with respect to this issue.  Thus, the Board does not have jurisdiction to review the appeal on this matter, and the claim is dismissed.

Service Connection Claim

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in May 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice predated the rating decision. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records and service treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  The Veteran has not indicated that there are any other relevant outstanding and available private or VA treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the April 2015 videoconference hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In the present case however, the Board finds that no such medical opinion is needed, as there is no reasonable possibility of this claim succeeding.  The evidence of record clearly shows a diagnosis of sleep apnea, which the Board concedes.  But, the Veteran has not submitted any medical evidence linking this disability to service, nor has he provided any lay argument or statements suggesting why he believes such a link exists.  As such, the Board finds a remand for a further VA examination would not be required, as there is no lay or medical evidence of record suggesting an association to service.



Legal Criteria and Analysis

The Veteran contends that he has a sleep disorder related to service.  He does have a current diagnosis of a sleep disorder, however, there is no other evidence of record linking this diagnosis to service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 , 1131 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that the preponderance of the evidence of record indicates that the Veteran's sleep apnea was not incurred in service.  In this regard, while the Veteran appears to have a diagnosis of sleep apnea, there is no evidence of record indicating that such disability is related to service in any manner.

As noted above, the Veteran's active duty ended in September 1977.  There is no indication in the Veteran's service treatment records of any sleep issues, or a diagnosis of sleep apnea.  

Neither the Veteran nor his representative have provided any lay argument or statement as to why he feels his sleep apnea is related to service, nor have they submitted any medical evidence suggesting such a relationship.  In fact, at the videoconference hearing, the Veteran could not formulate an argument as to why he thought his sleep apnea is related to service, his service connected tinnitus or any of the pending claimed disabilities on appeal, despite the Veterans Law Judge and representative's questioning.  There is simply no evidence of record indicating that the Veteran's current diagnosis of sleep apnea is in any way related to service.  As such, the Board finds that the preponderance of the evidence of record is against this claim.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The appeal on the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus is dismissed.

Service connection for sleep apnea is denied.


REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the remaining issues on appeal.

In regards to the vision loss, the record reflects the Veteran has been diagnosed with astigmatism, diplopia and glaucoma.  A VA examination was conducted in January 2010.  At the time, the examiner stated that the Veteran had reduced vision of unknown etiology and that an opinion as to whether the reduced vision was related to service could not be provided without resorting to speculation.  It was noted that a neuro-ophthalmology examination was needed to rule out optic neuropathy as a cause of the loss of vision.  A review of the file reflects that no neuro-ophthalmology examination was conducted.  One should be conducted as recommended by the January 2010 VA examiner.  The examination is particularly important as service treatment records reflect that the Veteran was not in need of glasses or contacts, upon entry into service, but was in need of corrective devices upon separation.  

At the January 2010 VA ophthalmology examination and in subsequent statements, the Veteran has stated that he has suffered from migraines since service.  He attributes his headaches to the strains of his work in service as a radio operator.  Considering the consistency of his statements as to the onset of his headaches, the Board finds that a VA examination is needed.  

The Veteran has alleged that he injured his left knee, low back and neck when he hit a tree stump in service during grenade training.  At the hearing, the Veteran testified he did not seek treatment for his injuries as he was in basic training and they brought a medic out to him.  He further testified that he had knee, back and neck problems since service.  Service treatment records do not reflect treatment for the claimed injuries.  The Veteran has submitted multiple lay statements which state that the Veteran was in medication for back, neck and knee problems since 1978.  Considering the Veteran's allegations of an in-service injury, his claims of continuity of symptomatology and the lay statements which tend to lend some credence to his claims of continuity of symptomatology, the Board finds that the Veteran should be provided with a VA examination for his orthopedic disabilities related to the left knee, lower back and neck.

In regards to the claim for a bilateral hand disability, service treatment records show that in September 1977 the Veteran was treated for an injury to the hand after incurring a fall during which he landed on his hand.  The Veteran has not been afforded a VA examination regarding his hands; an examination should be provided.

The Veteran has argued that he has a seizure disorder that started in service and in the alternative, that was caused by his head injury.  For the limited purpose of this remand, the Board has accepted his accounts of a head injury in service.  He has not been afforded a VA examination regarding his claimed seizure disorder, one should be provided.

The Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD, mood disorder and depression.   He has alleged that his psychiatric disorder is due to military sexual trauma.  While the Veteran has been provided with notice on how to substantiate his claim, he has not been provided with specific notice on how to substantiate his claim based on personal assault.  Notice in accordance with 38 C.F.R. § 3.159(b) of the information and evidence necessary to establish a claim of a claim based on military sexual trauma under 38 C.F.R. § 3.304(f)(5) must be sent.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  Adjudication of the claim under this theory of entitlement should be conducted the RO/AMC.

Service personnel records have not been associated with the claim file.  The Board finds that service personnel records should be obtained.  This is particularly important as the Veteran was discharged from service within 8 months of entrance and there is no indication in the service treatment record as to the reason for separation.  It is possible that evidence relevant to the psychiatric claim is contained within the service personnel records.  

Moreover, the record contains a private psychiatric evaluation of March 2014 wherein the examiner provided a diagnosis of anxiety disorder and mood disorder but not PTSD.  The examiner stated that the psychiatric disabilities were due to service.  No reasoning was provided.  A VA examination was provided in July 2012, the diagnosis at the time was PTSD.  The examiner stated in the body of the examination that it was related to an incident in boot camp.  However, no reasoning was provided and the incident was not detailed.  A new VA examination is needed to determine the current psychiatric disorders and to obtain a proper etiology opinion and reasoning.  

The remaining issues are all intertwined amongst themselves and with the psychiatric disability claim.

In regards to the hypertension claim, the Veteran has argued that he was treated for hypertension as early as three months after separation.  He testified at the hearing that he was told by a physician that his high blood pressure was worsened by his stress and nervousness.  Therefore, a VA examination is needed to determine whether the current hypertension was caused by or aggravated by service or any of the psychiatric disabilities.

The Veteran has argued that he suffered a stroke and has a heart disability which are due to his cardiovascular disease, hypertension.  He has not been afforded a VA examination regarding his stroke or heart disability.  On remand, one must be provided.  

The record is clear that the Veteran's hemiplegia of the left upper and lower extremities are residuals of his stroke.  Moreover, it is clear that his bowel disorder is due to his seizure disorder.  These issues are inextricably intertwined with the claim for service connection for a stroke and a seizure disorder, and will be deferred until the requested development on that claim has been completed.

Similarly, the issues of entitlement to aid and attendance, and TDIU are inextricably intertwined with the issues being remanded.  These issues are also deferred until the requested development is completed.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish service connection for a psychiatric disorder resulting from a personal (sexual) trauma in service.

2. Obtain the Veteran's service personnel file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

3. After completing the above-described development, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed low back disorder, a cervical spine disorder, a left knee disability, a bilateral hands disability, hypertension, a heart disability, a stroke, and headaches.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted. 

The examiner(s) are requested to respond to the following:

(a) With regard to the Veteran's claimed low back and cervical spine disorders, and left knee disability: is it is at least as likely as not (probability of 50 percent or more) that the Veteran's current diagnosed disorders are related to his period of service.  In doing so, please consider the Veteran's lay assertions that he incurred an injury to the low back, neck and left knee during training in boot camp as well as the opinion provided in the April 2015 private medical statement. 

(b) With regard to the Veteran's claimed bilateral hands disorder: is it is at least as likely as not (probability of 50 percent or more) that any current bilateral hands disorder had an onset during the Veteran's period of service or is otherwise related to his period of service.  In doing so, please consider the in-service medical evidence that shows the Veteran had in injury to the hand in September 1977 after a fall.  

(c) With regard to the Veteran's claimed hypertension: is it at least as likely as not (probability of 50 percent or more) that his hypertension was caused by or aggravated by service, or was caused by or aggravated by his psychiatric disabilities.  In doing so, please consider the Veteran's claims that he was treated for hypertension as soon as three months after discharge form service as well as the opinion provided in the April 2015 private medical statement.. 

(d) With regard to the Veteran's claimed migraine headaches: (i) does the Veteran have a current headache disability, if so, (ii) is it is at least as likely as not (probability of 50 percent or more) that any current diagnosed headache disorders is related to his period of service.  In doing so, please consider the Veteran's statements of headaches in service and since then.

(e) With regard to the Veteran's claimed heart disability and stroke: is it at least as likely as not (probability of 50 percent or more) that his heart disability and stroke were caused by or aggravated by service, or were caused by or aggravated by his hypertension.  In doing so, please consider the April 2015 private medical statement.

(e) With regard to the Veteran's claimed seizure disorder: is it at least as likely as not (probability of 50 percent or more) that his seizure disorder was caused by or aggravated by service.  In doing so, please consider the Veteran's claims that he incurred an injury to the head in service, and that he experienced a seizure in service, as well as the opinion provided in the April 2015 private medical statement.

For each of the above questions, the examiner(s) should fully explain the reasoning for the offered opinions.  All lay and medical evidence of record should be considered, including but not limited to the prior opinions and any medical treatment, as well as the Veteran's reported history of his symptomatology and lay statements provided.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.

4. Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disability currently diagnosed.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  All current psychiatric disabilities should be clearly noted.  For each disability identified, the examiner should offer comments and provide an opinion, with supporting rationale, on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current psychiatric disorder(s) is/are related to his period of service, to include as secondary to his claimed sexual trauma.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner discuss the findings with all other pertinent evidence of record, including the previous medical opinions and the Veteran's statements that the onset of his disorder began during service and since then, and his service medical records showing complaints of stress and nervousness on separation, albeit no diagnosed disorder.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.

5. Schedule the Veteran for a neuro-ophthalmology examination to determine the nature and etiology of his vision loss.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  All current vision disabilities should be clearly noted.  For each disability identified, offer comments and provide an opinion, with supporting rationale, on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current vision disorder(s) is/are related to his period of service.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should discuss the findings with all other pertinent evidence of record, including the previous medical opinions and the Veteran's statements that the onset of his disorder began during service and since then, and his service medical records showing reduced vision during service.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.

6. After completing any further development as may be indicated by any response received, readjudicate the merits of the issues on appeal based on all lay and medical evidence of record.  If any of the issues remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

7. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


